DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment after final filed 04/28/2021 is acknowledged. Claim 1 is amended; claim 3 is newly canceled and claims 9, 10, 13-16 and 18-23 are withdrawn.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 365(c) in the Application Data Sheet (ADS—pages 2-3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 4 of the ADS). The effective filing date of the instant application is 04/27/2016, since the claimed subject matter is disclosed in provisional application serial no: 62/328,484.

Claim Interpretation
Claim 1 recites SEQ ID NOs: 1-3, which are as follows:
SEQ ID NO: 1:	FPGACGL
SEQ ID NO: 3:	GFGFV
SEQ ID NO: 5:	GGGAGLG


	

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
	The rejection of claims 1 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims to recite “the amino acid”, and thus no longer reads upon a dipeptide.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US PGPUB 20070014803) is withdrawn in response to Applicant’s amendment of the claims to recite “the amino acid”, and thus no longer reads upon a dipeptide.

The rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US PGPUB 20130302313) is withdrawn in response to Applicant’s amendment of the claims to recite “the amino acid”, and thus no longer reads upon a dipeptide.
the amino acid”, and thus no longer reads upon a dipeptide.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Sutkus on 05/07/2021.
The application has been amended as follows:

Please amend claim 1 as follows:
Claim 1: A pharmaceutical composition comprising: a therapeutic agent that includes a synthetic therapeutic peptide of about 5 to about 10 amino acids in length that includes the amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 3, and SEQ ID NO: 5 and a transport moiety that is linked to the therapeutic peptide and facilitates uptake of the therapeutic peptides by a cell, wherein the therapeutic peptide inhibits TDP-43 mediated disassembly of mitochondrial respiratory complex 1.  

Please cancel claims 9, 10, 13-16 and 18-23. 


Closest Prior Art
	The prior art of Liu et al. (Acta Neuropathologica Communications 2013, 1:49—of record) teaches five synthetic peptides (called “A” through “E”) conjugated to HIV-TAT (see p. 3, Figure 1 and p. 9, left column, 2nd paragraph). However, the amino acid sequences of the peptides are not disclosed by Liu and colleagues. See the schematic at the bottom of Figure 1, which labels approximately where along the full length TDP-43 protein that peptides A-E are located, with single point mutations along the full length protein, but lacking disclosure of the actual peptide sequences. The peptide sequences are not obvious from Liu et al. since starting and ending residue numbers are not disclosed for the peptides.
In addition, while Rammensee et al. (20150320848—of record) teach a peptide encompassing SEQ ID NO: 3, it is used to as an ingredient in vaccines or in vitro antigens that elicit anti-tumor immune responses, thus one having ordinary skill in the art would not be motivated to attach an intracellular transport moiety. See also p. 17, of Applicant’s Remarks filed 07/20/2020. Keesee et al. (US Patent 5,858,683) discloses a sequence that encompasses SEQ ID NO: 3, but it is part of a larger protein that is detected in a bodily fluid or tissue sample as a biomarker for cervical cancer. One having ordinary skill in the art would not be motivated to isolate a peptide fragment from the body that acts as a biomarker in order to attach an intracellular transport protein to said peptide fragment. Finally, while Bjӧrck et al. (US Patent 6,833,355—of record) discloses a sequence that encompasses SEQ ID NO: 3, it is disclosed for being a motif that interacts with protein H, and thus is not itself disclosed as a peptide. Since the sequence in Bjӧrck et al. is disclosed as a motif, one having ordinary skill in the art 

Conclusion
The amendment is made to clarify the claims. Claims 1 and 4-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649